Citation Nr: 9930335	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97 - 34 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from January 1983 to July 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  That decision determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a right knee disability. 

This case was previously before the Board in March 1998, and 
was remanded to the RO to obtain private medical records 
identified by the veteran at his persaonal hearing held in 
November 1998, and to resolve procedural matters.  The 
requested development was not completed due to the veteran's 
failure to provide requested evidence or otherwise respond to 
RO letters dated in March and May 1999.  The case has now 
been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  A rating decision of April 1986 denied entitlement to 
service connection for a right knee disability; that decision 
was not appealed and became final after one year. 

2.  In January 1997, the veteran undertook to reopen his 
claim for service connection for a right knee disability by 
submitting additional evidence.

3.  The additional documents, lay statements, and testimony 
presented to reopen the claim of entitlement to service 
connection for a right knee disability contains evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The claim of service connection for a right knee 
disability is not plausible because no competent medical 
evidence has been presented which links or relates the 
veteran's current right knee disability to his period of 
active service. 

CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
claim for service connection for a right knee disability is 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999),  
38 C.F.R. § 3.156(a) (1999);  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

2.  The claim of service connection for a right knee 
disability is not well grounded because no competent medical 
evidence has been presented which links or relates the 
veteran's right knee disability to his period of active 
service.  38 U.S.C.A. § 1131, 5107(a) (West 1991 & Supp.);  
Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed per 
curiam,  78 F.3d 604 (Fed. Cir. 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that an RO rating decision of April 1986 
denied entitlement to service connection for a right knee 
disability.  The veteran failed to initiate an appeal and 
that decision became final after one year.

In January 1997, the veteran undertook to reopen his claim 
for service connection for a right knee disability by 
submitting additional evidence.  A rating decision of June 
1997 determined that the additional evidence submitted since 
the unappealed rating decision of April 1986 was not both new 
and material to the issue of service connection for a right 
knee disability, giving rise to this appeal.

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for a right knee disability 
because it did not take into account or properly weigh the 
medical and other evidence of record.  It is contended that 
he has submitted new and material evidence to reopen his 
claim for service connection for a right knee disability, 
including lay statements from his mother and father, copies 
of a VA hospital summary, operative report, and pathology 
report dated in December 1985, VA outpatient records dated 
from March 1985 to December 1985, and the veteran's testimony 
at a personal hearing held at the RO in November 1998 before 
the undersigned Member of the Board.  

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108 (West 1991), 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  In this 
case, the last final disallowance of the veteran's claim for 
service connection for a right knee disability is the rating 
decision of April 1996.  Governing law and regulations 
provide that the claim will be reopened if new and material 
evidence has been submitted.  38 U.S.C.A. § 5108;  38 C.F.R. 
§ 3.156(a) (1998).  Thus, the evidence received since the 
April 1986 rating decision must be analyzed to determine 
whether it is sufficiently new and material to warrant 
reopening of the claim for service connection for a right 
knee disability.

The evidence previously of record consists of the veteran's 
complete service medical records, including his service 
entrance and service separation examinations, none of which 
reflect any complaint, treatment, findings or diagnosis of a 
right knee disability during service or on service separation 
examination.  An entry dated in February 1984 shows that the 
veteran was seen for complaints of pain and swelling to the 
anterior side of his left knee, given pain medication, and 
instructed to avoid running and jumping on his left leg for 
two days.  The veteran's initial claim for VA disability 
compensation benefits (VA Form 21 - 526), received in August 
1984, makes no mention of any right knee disability, and no 
inservice treatment for a right knee disability was claimed.  
On VA examination in October 1984, the veteran made no 
mention of a right knee disability, and the examination 
report is negative for complaint, treatment, findings or 
diagnosis of a right knee disability.  A report of VA 
examination in June 1985 shows that the veteran provided a 
history of sustaining a right knee injury, and of developing 
"blood poisoning."  On examination, he stated that he 
injured his right knee in March 1985 while squatting, with 
subsequent swelling, pain, "popping", and locking, but no 
effusion or giving way.  Bilateral patellar tenderness, 
patellar crepitus, and a slight pain on motion was noted, 
with no effusion, instability, or limitation of motion.  X-
ray examination revealed no abnormalities of the right knee.  
The pertinent diagnosis was residuals of injury to the right 
knee.  

VA outpatient records dated from August to November 1985 show 
that the veteran was seen in August 1985 for complaints of 
pain, swelling, and popping, and that he indicated that his 
knee was aspirated in March 1985.  Examination disclosed a 
full range of right knee motion, and radiographic studies 
revealed joint space narrowing in the right knee.  The 
diagnosis was possible meniscus tear.  He was seen for an 
orthopedic appointment in November 1985 with complaints of 
right knee pain.  A VA hospital summary, dated in December 
1985, shows that the veteran was hospitalized at a VA medical 
facility and underwent a right knee arthroscopy and partial 
medial meniscectomy.  He stated that he had no history of a 
right knee injury.  The postoperative diagnosis was torn 
medial meniscus, right knee.

A rating decision of April 1986 denied the veteran's claim 
for service connection for a right knee disability on the 
grounds that no right knee disability was shown in service, 
giving rise to this appeal.  That decision was not appealed.

The veteran thereafter submitted additional evidence, 
consisting of Statements in Support of Claim (VA Form 21-
4138), received in January and March 1997; VA outpatient 
treatment records, dated from March 1985 to December 1985; a 
duplicate copy of the VA hospital summary, dated in December 
1985; a VA operative report and pathology report, each dated 
in December 1985; lay statements from his mother and father; 
and testimony at his personal hearing held at the RO in 
November 1998 before the undersigned Member of the Board.  
The Board must now determine whether the additional evidence 
submitted is both new and material to the issue of service 
connection for a right knee disability.  

II.  Analysis

In its recent decision in  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the Federal Court expressly rejected the standard 
for determining whether new and material evidence had been 
submitted, as set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and held that the regulatory standard set forth 
in  38 C.F.R. § 3.156(a) (1998) was the only correct 
standard. 

The cited regulation provides that:

New and material evidence means evidence 
which bears directly and substantially 
upon the specific matter under 
consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

There is no longer a requirement that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed. The cited decision in  Hodge, id., invalidated 
the standard for new and material evidence under Colvin and 
its progeny, and the case was remanded to the RO in March 
1998 in order to permit the RO to adjudicate the new-and-
material claim under  38 C.F.R. § 3.156(a) (1998).  

The additional evidence added to the record subsequent to the 
rating decision of April 1986 includes Statements in Support 
of Claim (VA Form 21-4138) from the veteran, received in 
January and March 1997; VA outpatient treatment records, 
dated from March 1985 to December 1985; a duplicate copy of 
the VA hospital summary, dated in December 1985; a VA 
operative report and pathology report, each dated in December 
1985; lay statements from the veteran's mother and father; 
and testimony at his personal hearing held at the RO in 
November 1998 before the undersigned Member of the Board.

The duplicate copies of VA outpatient treatment records, 
dated from August 1985 to November 1985, are not new, but are 
duplicates of medical records which were reviewed and 
considered prior to the April 1986 rating decision denying 
service connection for a right knee disability.  The VA 
hospital summary dated in December 1985 is likewise not new 
because it is also a duplicate of evidence which was reviewed 
and considered at the time of the April 1986 decision denying 
service connection for a right knee disability.  The lay 
statement from the veteran's mother discusses his 
symptomatology and care after his right knee surgery, but 
does not relate his right knee disability to his period of 
active service or otherwise address that issue.  The lay 
statement from the veteran's father states that when the 
veteran returned from service, he could not perform the work 
as he had prior to service, without identifying the reason 
for that incapacity.  He further stated that the damage to 
the veteran's right knee stopped him from working fence 
[repair] after his right knee surgery.  Neither statement 
attributes the veteran's right knee disability to his period 
of active service, or is otherwise material to the issue of 
service incurrence of a right knee disability. 

The VA operative report and pathology report, each dated in 
December 1985, do not establish that the veteran's right knee 
disability was incurred during active service.  Instead, 
those records are cumulative and reiterative of the VA 
hospital summary already of record showing that the veteran 
underwent an arthroscopy and partial medial meniscectomy of 
the right knee in December 1985. 

The additional evidence presented which was not considered at 
the time of the April 1986 decision includes a VA outpatient 
treatment record dated in March 1985.  That record shows that 
the veteran was seen for complaints of having injured his 
right knee the previous day in rising to his feet from a 
squatting position and states that he subsequently fell, 
causing more pain in the medial side of his right knee.  On 
examination, the veteran stated that he had no history of 
previous knee injury.  Examination revealed that the left 
knee was completely normal; that right knee 

flexion was limited to 125 degrees, with pain, crepitus, and 
tenderness over the anterior medial joint line; and that X-
ray revealed no bony abnormalities of the right knee.  The 
diagnosis was medial meniscus tear, right knee.  This 
evidence does not establish or tend to establish that a right 
knee disability was incurred in active service.  Rather, it 
tends to establish that the veteran injured his right knee in 
March 1985, well after service separation.  For the reasons 
stated, the Board finds that none of the additional evidence 
discussed above is new and material to the issue of service 
connection for a right knee disability.

The veteran also submitted a VA outpatient record dated in 
November 1985, not previously reviewed, showing that he was 
seen in the orthopedic clinic on that date; that he asserted 
that his right knee injury occurred in service two years 
previously; and that he currently experienced pain, giving 
way, swelling, and catching in his right knee.  Examination 
revealed tenderness over the patella and the medial joint 
line, and a positive McMurry's sign.  The diagnosis was 
probable chondromalacia, rule out medial meniscus teat.  An 
arthrogram of the right knee was performed.  The Board finds 
that the additional VA outpatient record dated in November 
1985 is also cumulative and reiterative of evidence 
previously reviewed and considered to the extent that such 
records show that the veteran was seen on the outpatient 
clinic with complaints of right knee pain prior to undergoing 
an arthroscopy and partial medial meniscectomy of the right 
knee in December 1985, a matter already established and not 
in dispute.  However, that particular record is new in the 
sense that it states, for the first time, a specific claim by 
the veteran that his right knee disability was incurred in 
service.  The March 1997 Statement in Support of Claim (VA 
Form 21-4138) from the veteran also contains a specific 
assertion by the veteran that his right knee injury was 
incurred in service.  

The Board has also considered the veteran's testimony at his 
personal hearing held at the RO in November 1998 before the 
undersigned Member of the Board.  The veteran testified that 
he injured his right knee in service in 1984; that the 
medical corpsman erred in recording that his left knee was 
injured, rather than his right; that his left knee was not 
injured in service; that there has never been anything wrong 

with his left knee; that within a month or so after service 
separation, he went to see a Dr. Muenster in Willoughby, who 
recommended that he see a specialist; that within several 
months of service separation, he went to the VA, where the 
doctors found that he had a right knee disability and 
performed surgery; and that he experiences pain and 
instability of the right knee which causes him to miss work.  
A transcript of the testimony is of record and has been 
reviewed.  

Thereafter, the Board remanded the case to the RO for 
consideration under Hodge, id., and to obtain medical records 
from Dr. Muenster.  The veteran did not reply to VA letters 
dated in March and May 1999 asking that he provide Dr. 
Muenster's complete name and address, and to submit copies of 
his medical records.

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed unless the evidence is inherently 
incredible or beyond the competence of the witness.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  In the instant 
appeal, the veteran has asserted, for the first time, that he 
sustained a right knee injury which was misrecorded as a left 
knee injury through error by the medical corpsman.  This 
claim addresses the central issue in the prior denial of his 
claim (the absence of medical evidence showing inservice 
injury to the right knee).  Further, such testimony is 
neither inherently incredible nor beyond the competence of 
the witness, as it relates to a matter which the United 
States Court of Appeals for Veterans Claims (Court) has found 
to be susceptible to ordinary lay observation (which limb was 
injured and treated in service).  Because the Board is 
required to presume the credibility of lay testimony for the 
purpose of determining whether a case should be reopened, 
with the exceptions noted above, the Board finds that the 
veteran has presented new and material evidence as to the 
issue of service incurrence of a right knee disability, and 
that his claim must be, and is, reopened.  Pursuant to the 
Board's decision that the veteran has submitted new and 
material evidence to reopen his claim, he is entitled to a de 
novo review of the entire evidentiary record, including both 
the old and the new evidence.

Whether the Claim for Service Connection for a Right Knee 
Disability is Well Grounded

The Board has reviewed the entire evidentiary record on a de 
novo basis and finds, for the reasons stated below, that the 
veteran's claim for service connection for a right knee 
disability is not well grounded.  In Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998), the United States Court of Appeals 
for the Federal Circuit held that, under section 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).  Because there is no duty 
to assist under 38 U.S.C. § 5107(a) absent the submission of 
a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim until such a claim has first 
been established.  

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
competent lay or medical evidence; together with (3) evidence 
of a nexus between the inservice injury or disease and the 
current disability in the form of medical evidence.  Caluza 
v. Brown,  7 Vet. App. 498 (1995), affirmed per curiam,  78 
F.3d 604 (Fed. Cir. 1996).  In this case, the requirement of 
item (1) is satisfied as to a right knee disability because 
the medical evidence of record reflects clear diagnoses of a 
right knee disability, including a medial meniscus tear, in 
March 1985 and subsequently.  

The requirement of item (2), above, that evidence be 
submitted of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence is not met 
because there is no competent medical evidence of any 
complaint, treatment, findings or diagnosis of a right knee 
disability during active service or on 

service separation examination.  While the credibility of the 
evidence added to the record is to be presumed for purposes 
of reopening a claim, the full weight of the new evidence is 
made only for the purpose of determining whether the claim is 
to be reopened.  Once the evidence is found to be new and 
material and the claim is reopened, the presumption that the 
evidence is credible no longer applies.  In the following 
adjudication [i.e., de novo review], the RO must determine 
both the credibility and weight of the new evidence in the 
context of all the evidence, both old and new.  Justus v. 
Principi,  3 Vet. App. 510, 513 (1992);  Kates v. Brown,  5 
Vet. App. 93, 95 (1993).  Thus, while the veteran's 
assertions were taken as credible for purposes of determining 
whether his claim should be reopened, the Board finds that 
his claim that he sustained a right knee disability in 1984 
while on active duty, and that the medical corpsman 
misrecorded his injury is not credible.  

The service medical records show that the veteran was seen in 
February 1984 for a left knee injury; that his treatment was 
provided and the record completed by a specialist 4th class, 
who indicated in three locations in his report that the 
injury involved the veteran's left knee; and that the veteran 
had no right knee disability on service separation.  The 
Board is unable to accept the veteran's naked assertion that 
competent medical evidence, recorded in service at the time 
of treatment, is wrong while he is correct.  The Board 
further notes that additional medical evidence which might be 
expected to support the veteran's newly revised contentions 
does not do so, but in fact contravenes the veteran's 
fundamental underlying claim, i.e., his right knee, not his 
left, was injured in service.  

The Board further notes, in passing, that the veteran made no 
mention of a right knee disability in his original claim 
filed in August 1984 or on VA examination in June 1984.  He 
denied any history of a knee injury while receiving VA 
outpatient treatment in March 1985, and specifically 
attributed his right knee symptoms to an injury the previous 
day.  Even if the veteran's central contention were presumed 
to be factually accurate as to the limb involved, the Court 
has held that a lay person, such as the veteran, is not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit, at 93;  

Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  Thus, 
even if the veteran's claim were to be presumed credible, he 
is not competent to offer testimony that an inservice injury 
to his right knee was the cause of his torn medial meniscus 
in March 1984 because he lacks the medical training necessary 
to express a competent opinion as to causation.  If such 
testimony is not competent, it cannot be probative.  
Further, the appellant cannot meet his initial burden of 
presenting a well-grounded claim by relying upon his own 
opinions as to medical matters.  Clarkson v. Brown,  4 Vet. 
App. 565 (1993);  Grottveit, at 93.

In addition, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Veterans Appeals (Court), lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of  38 C.F.R. § 
3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  In this case, 
however, there is no competent evidence or notation of a 
chronic right knee condition during active service, and there 
is no presumptive period applicable to meniscus injuries.  
The Board further finds that the veteran did not serve in 
combat against the enemy during active service, and that he 
is not entitled to the lightened evidentiary burden afforded 
combat veterans under the provisions of  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 1999) and  38 C.F.R. § 3.304(f) 
(1999).  Based upon the foregoing, the Board finds that the 
requirements of item (2) are not met.  

The Board also finds that the requirements of item (3) are 
not met in that the veteran has not presented any evidence of 
a nexus between an inservice injury or disease and his 
current right knee disability in the form of medical 
evidence.  The Board finds that the only person who has 
related the veteran's right knee disability to an injury 
during active duty is the veteran himself, and that the 
veteran is not 

competent to offer credible testimony as to the cause of a 
disability.  In addition, although the Board remanded this 
appeal in March 1999 in order to afford the veteran an 
opportunity to provide competent medical evidence or opinion 
linking current disability to inservice injury, the veteran 
failed to respond to RO requests that he provide the name and 
address of the physician who allegedly treated him for a 
right knee disability shortly after service separation.  In 
the absence of competent medical evidence or opinion that 
links or relates the veteran's right knee disability to 
trauma or pathology during active service, the Board finds 
that the requirements of item (3) are not met.

As mentioned earlier in this decision, the Court has held 
that VA has no statutory duty to assist a veteran absent 
evidence of a well-grounded claim, and cautioned VA against 
volunteering assistance to establish well groundedness.  
Grivois v. Brown,  6 Vet. App. 136, 140 (1994).  However, the 
Board hereby notifies the appellant that he may render his 
claim well grounded by submitting clinical evidence showing 
the presence of a right knee disability during active service 
or on service separation examination, or competent medical 
evidence linking or relating his current right knee 
disability to trauma or pathology experienced during active 
service.  Robinette v. Brown,  8 Vet. App. 69, 74 (1995).

Although the Board has considered and denied the veteran's 
reopened claim for service connection for a right knee 
disability on the basis of whether the veteran's claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, the veteran has not been prejudiced by this 
decision.  In assuming that the claim was well grounded, the 
RO accorded the veteran greater consideration than his claim 
warranted under the circumstances.  Bernard v. Brown,  4 Vet. 
App. 384, 392-394 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
for service connection for a right knee disability is well 
grounded would be pointless and, in light of the legal 
authority cited above, would not result in a determination 
favorable to the appellant.  VAOPGCPREC 16-92 (O.G.C. 16-92);  
57 Fed. Reg. 49, 747 (1992).


ORDER

New and material evidence having been submitted, the claim 
for a right knee disability is reopened.  

Evidence of a well-grounded claim for service connection for 
a right knee disability not having been submitted, the claim 
is denied. 


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

